



COURT OF APPEAL FOR ONTARIO

CITATION:
Stewart v. Fuhgeh, 2021 ONCA 824

DATE: 20211119

DOCKET: M52651 (M52516)

Gillese, Trotter and Nordheimer
    JJ.A.

BETWEEN

Kimberley Melissa Stewart

Applicant (Responding Party)

and

William Ndze Fuhgeh

Respondent (Moving Party)

AND BETWEEN

Marie Marielle
    Edith Bernard

Applicant (Responding Party)

and

William
    Ndze Fuhgeh

Respondent (Moving Party)

and

Marc
    Coderre and
Marie-Hélène Godbout

Interveners

William Ndze Fuhgeh, acting in person

No one appearing for the responding
    parties

Susan Sack, for the interveners

Heard: in writing

REASONS FOR DECISION

[1]

On April 26, 2021, the motion judge dismissed
    Mr. Fuhgehs appeal proceedings in the Divisional Court pursuant to r. 2.1 of
    the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194:
Fuhgeh v.
    Stewart
, 2021 ONSC 3053.
[1]
Mr. Fuhgeh filed a Notice of Motion for leave to appeal in this court from the
    motion judges order. The interveners now seek an order under r. 2.1 to dismiss
    the motion for leave to appeal.

[2]

The underlying proceedings involve an effort by
    Mr. Fuhgeh to alter custody, access and child support orders, made with respect
    to Mr. Fuhgehs children, some years ago. Mr. Fuhgeh had a child with each of
    the responding parties. The interveners are the former lawyers for each of the
    responding parties, who were granted intervener status as parties in the
    underlying proceedings. Those proceedings are being case managed by Shelston J.
    The case management judge made an order restricting the scope of Mr. Fuhgehs
    proceedings, including the evidence that he could file. Mr. Fuhgeh sought to
    appeal that order, as well as the subsequent costs order, to the Divisional
    Court. Ms. Bernard and the interveners sought to have the appeal proceedings
    dismissed under r. 2.1.

[3]

The motion judge gave detailed reasons for
    granting the r. 2.1 order. She reviewed the law respecting, and the principles
    applicable to, such motions. The motion judge concluded that there was no merit
    to Mr. Fuhgehs appeal and also that it was abusive as it attempted to
    relitigate matters decided some years earlier. She gave a number of examples of
    the orders that Mr. Fuhgeh was attempting to relitigate. The motion judge also
    found that Mr. Fuhgehs appeal displayed the hallmarks of vexatious
    proceedings.

[4]

In his Notice of Motion for leave to appeal, Mr.
    Fuhgeh does not raise any arguable ground of appeal with respect to the motion
    judges analysis and conclusion. His belated attempt to invoke five different
    sections of the
Canadian Charter of Rights and Freedoms
does not
    assist in that regard. Rather, his efforts to take further steps in a
    proceeding, that has been determined to be abusive in nature, must itself be
    seen as abusive. As this court said in
Simpson v. Chartered Professional
    Accountants of Ontario
,
2016 ONCA 806, 5 C.P.C. (8th) 280, at para. 41:

Everyone is entitled to their day in court but
    once they have had that day, they cannot be permitted to subject other parties
    to the cost of further proceedings attempting to re-litigate issues that have
    already been decided.

[5]

Mr. Fuhgehs motion for leave to appeal, in
    these circumstances, constitutes a proceeding that appears on its face to be
    frivolous or vexatious or otherwise an abuse of the process of the court as
    defined in r. 2.1.

[6]

Consequently, the motion for leave to appeal is
    dismissed. We make no order as to costs.

E.E. Gillese J.A.

Gary Trotter J.A.

I.V.B. Nordheimer J.A.





[1]
Motions under r. 2.1 are heard in the Divisional Court by a single
    judge, rather than a panel, pursuant to a directive from the Associate Chief
    Justice.


